IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2018-CP-00662-COA

VERONICA McGEE                                                               APPELLANT

v.

JACKSON STATE UNIVERSITY                                                       APPELLEE

DATE OF JUDGMENT:                          04/02/2018
TRIAL JUDGE:                               HON. WILLIAM A. GOWAN JR.
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT,
                                           FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                    VERONICA McGEE (PRO SE)
ATTORNEYS FOR APPELLEE:                    POPE SHANNON MALLETTE
                                           PAUL BOWIE WATKINS JR.
NATURE OF THE CASE:                        CIVIL - CONTRACT
DISPOSITION:                               AFFIRMED - 07/30/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE BARNES, C.J., TINDELL AND McCARTY, JJ.

       TINDELL, J., FOR THE COURT:

¶1.    Veronica McGee obtained her master’s degree from Jackson State University (JSU)

in May 2005. Eleven years later, in June 2016, McGee sued JSU after learning that her

master’s degree failed to satisfy the initial eligibility requirements for a teaching license.

McGee asserted claims of breach of express and implied contract, breach of the covenant of

good faith and fair dealing, promissory estoppel, and intentional infliction of emotional

distress.1 JSU moved for summary judgment, which the Hinds County Circuit Court, First


       1
         Although the appellate record contains no copy of McGee’s complaint, the order of
the Hinds County Circuit Court, First Judicial District, granting JSU summary judgment
identifies these as the claims raised in McGee’s complaint.
Judicial District, granted.

¶2.    On appeal, McGee raises several arguments, which we restate as follows: (1) JSU’s

2003-2005 graduate-school course catalog created an implied contract between McGee and

JSU; (2) JSU breached the implied contract because its course catalog “intentionally omitted

accurate and true facts” regarding the admissions requirements for the graduate program

McGee chose to pursue; (3) the three-year statute of limitations in Mississippi Code

Annotated section 15-1-49 (Rev. 2012) fails to bar McGee’s claims against JSU; and (4) JSU

engaged in fraud and/or misrepresentation regarding the admissions requirements for

McGee’s chosen graduate program. Because we find that section 15-1-49’s statute of

limitations bars McGee’s claims, we affirm the circuit court’s grant of summary judgment

to JSU.2

                                         FACTS

¶3.    McGee received a bachelor’s degree in business administration from Indiana State

University. In 2003, McGee enrolled at JSU as a graduate student in the Department of

Elementary and Early Childhood Education (the Education Department). McGee testified

that an interest in reading problems and disabilities prompted her to return to school to

become a certified reading teacher. McGee further testified that JSU’s 2003-2005 graduate-

school course catalog served as her only information source for choosing a program.

¶4.    After consulting the course catalog, McGee entered JSU’s Master of Science in



       2
        With regard to those claims that McGee asserted in her complaint but failed to
pursue on appeal, we note that the applicable statutes of limitations applied to bar them as
well.

                                             2
Reading Education Program (the Reading Education Program). The catalog’s only stated

prerequisite for the Reading Education Program was that “[a]pplicants must hold a

baccalaureate degree from an accredited college or university.” With her bachelor’s degree

from Indiana State University, McGee satisfied this requirement. Nowhere in the course

description did the catalog represent that the Reading Education Program satisfied the initial

eligibility requirements for a teaching license.

¶5.    After completing the two-year Reading Education Program, McGee graduated from

JSU in May 2005 with a Master of Science in Reading Education. McGee then took online

classes at Nova Southeastern University in Florida and obtained her Doctorate of Education

in December 2010. After receiving her doctorate degree, McGee worked as a substitute

teacher in Clarke County, Georgia. In 2014, she applied to the Georgia Professional

Standards Commission for a Georgia teaching license.

¶6.    In early 2015, McGee learned that her master’s degree from JSU failed to satisfy the

Mississippi Department of Education’s requirements for a Class A initial teacher’s license.

As Dr. Daniel Watkins, the dean of JSU’s College of Education and Human Development,

explained in his affidavit:

               The Mississippi Department of Education issues four levels of teaching
       licenses—Class A (bachelor’s degree level), Class AA (master’s degree level),
       Class AAA (specialist degree level), and Class AAAA (doctorate degree
       level). Once a teacher earns a Class A license, he or she can upgrade . . . [the]
       license upon earning further advanced degrees.

¶7.    According to Dr. Watkins:

              [The Education Department at JSU] offers several different masters-
       level degree programs. Typically, these programs do not fulfill Mississippi

                                              3
       Department of Education requirements for initial teacher licensure. Some of
       the students in these programs are already licensed teachers seeking to further
       their education. Some of the students in these programs are not licensed
       teachers and do not intend to become licensed teachers. A bachelor’s degree
       in education is not a requirement to be admitted to these programs.

       ....

               I am familiar with the Master of Science degree in Reading Education
       offered by the College of Education. This program does not incorporate
       teacher certification tests or student[-]teaching experience, and it does not
       satisfy Mississippi Department of Education requirements for initial teacher
       licensure. I am not aware of any course catalog or other document advertising
       to the contrary. I am not aware of any contrary position ever having been
       included, from the years 2004 through the present.

               The College of Education does offer a Master of Arts in Teaching
       program that does satisfy Mississippi Department of Education requirements
       for initial teacher licensure. This program is sometimes called an “alternate[-]
       route” program. Unlike the Master of Science in Reading Education program,
       the Master of Arts in Teaching program is specifically designed to train
       non-education bachelor’s degree holders to be teachers.

¶8.    As Dr. Watkins stated, the 2003-2005 catalog’s course description of the Reading

Education Program never represented that the program provided initial teacher licensure. On

the same page of the catalog, the catalog described the Master of Arts in Teaching

Elementary Education—Alternative Route Degree Program (the MAT Program). The course

catalog specifically stated that an objective of the MAT Program was to “provide a

mechanism for persons already holding bachelor[-]level non-education degrees to become

teachers in grades 4-8 after completing their first twelve hours of the degree requirements.”

The only prerequisite listed for the MAT Program was that “[a]pplicants must hold a non-

teaching baccalaureate degree from an accredited college or university.” Thus, as with the

Reading Education Program, McGee’s non-teaching bachelor’s degree qualified her for the

                                              4
MAT Program. McGee testified, however, that she only read the portion of the catalog

pertaining to the Reading Education Program, that she did not read the adjacent portion

regarding the MAT Program, and that she did not speak to any JSU employee or

representative regarding the correct course to take for initial teacher licensure.

¶9.    After the Georgia Professional Standards Commission denied her request in 2015 for

a teaching license, McGee filed her complaint against JSU in June 2016 and sought over $1

million in damages. In July 2017, JSU moved for summary judgment. Relevant to this

appeal, the circuit court found that section 15-1-49’s three-year statute of limitations applied

as a bar to McGee’s claims. Aggrieved, McGee appeals.

                                       DISCUSSION

¶10.   We review de novo a trial court’s grant or denial of a summary-judgment motion.

F&S Sand Inc. v. Stringfellow, 265 So. 3d 170, 173 (¶5) (Miss. 2019). “All evidence will be

viewed in the light most favorable to the nonmoving party.” Vicksburg Healthcare LLC v.

Dees, 152 So. 3d 1171, 1174 (¶8) (Miss. 2014). The non-movant “may not[, however,] rest

upon mere allegations or denials in the pleadings but must set forth specific facts showing

that there are genuine issues for trial.” Pigg v. Express Hotel Partners LLC, 991 So. 2d

1197, 1199 (¶4) (Miss. 2008). “If no genuine issue of material fact exists to be resolved, then

summary judgment shall be granted, as a matter of law, in favor of the movant.” Vicksburg

Healthcare LLC, 152 So. 3d at 1174 (¶8). Our caselaw further holds that “summary

judgment shall be granted if no genuine issue of material fact exists concerning the question

of the running of the statute of limitations.” Brown v. McKee, 242 So. 3d 121, 127 (¶16)



                                               5
(Miss. 2018).

¶11.       Section 15-1-49(1) provides that “[a]ll actions for which no other period of limitation

is prescribed shall be commenced within three (3) years next after the cause of such action

accrued, and not after.” The Mississippi Supreme Court has explained that section 15-1-49’s

three-year statute of limitations “applies to claims of fraud, misrepresentation, concealment,

breach of fiduciary duty, conversion, unjust enrichment, unfair competition and business

practice, and breach of contract.” Anderson v. LaVere, 136 So. 3d 404, 411 (¶32) (Miss.

2014) (footnotes omitted). Here, McGee filed her complaint against JSU in 2016 after she

was denied a Georgia teaching license. At the heart of McGee’s complaint is JSU’s 2003-

2005 graduate-course catalog, which McGee claims failed to “provide accurate and truthful

information concerning the [a]dmission [s]tatement for the Reading Education Program

. . . .”

¶12.       As previously discussed, the only prerequisite to enter the Reading Education Program

was that applicants “hold a baccalaureate degree from an accredited college or university.”

McGee’s bachelor’s degree from Indiana State University satisfied this requirement.

Furthermore, according to McGee’s own admissions, no JSU employee or representative ever

told her that the Reading Education Program would fulfill initial eligibility requirements for

a teaching license. In fact, McGee stated that she never consulted any JSU employee or

representative prior to or after entering the Reading Education Program. Instead, McGee

consulted only the course catalog before choosing her graduate program. And because she

was interested in becoming a reading teacher, McGee only read the information about the



                                                  6
Reading Education Program, which she agreed never represented that the program fulfilled

initial licensure eligibility requirements. McGee also admitted that she never read the catalog

information on any of the other graduate education programs—including the description of

the MAT Program, which was located beside the Reading Education Program description and

which clearly stated that the MAT Program helped non-education bachelor’s degree holders

obtain initial teacher licensure.

¶13.   The record clearly reflects that from 2003 to 2005 McGee had all the information at

her disposal that, with the exercise of reasonable diligence on her part, would have led to the

discovery of any alleged injury. We therefore conclude that any alleged cause of action

McGee may have had against JSU accrued, at the very latest, upon her graduation in May

2005. See F&S Sand Inc., 265 So. 3d at 173-74 (¶6) (“Under . . . [s]ection 15-1-49, a

plaintiff’s cause of action for a latent injury or disease accrues at the point at which he

discovered, or by reasonable diligence should have discovered[,] the injury.”). McGee

waited, however, until June 2016 to file her complaint against JSU, and she has failed to

show that the applicable three-year statute of limitations was tolled. Due to this eleven-year

delay in filing her lawsuit, we find the circuit court properly determined that section 15-1-

49’s three-year statute of limitations bars McGee’s claims against JSU. Accordingly, we

affirm the circuit court’s grant of summary judgment to JSU.

                                      CONCLUSION

¶14.   Because no genuine issue of material fact exists that section 15-1-49’s three-year

statute of limitations bars McGee’s claims, we affirm the circuit court’s grant of summary



                                              7
judgment to JSU.

¶15.   AFFIRMED.

    BARNES, C.J., CARLTON AND J. WILSON, P.JJ., GREENLEE,
McDONALD, LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR.
WESTBROOKS, J., NOT PARTICIPATING.




                            8